DETAILED ACTION
This is the first Office action on the merits based on the 17/097,675 application filed on 11/13/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-27, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it does not encompass the entirety of the invention to which the claims are directed.  Applicant is suggested to amend the abstract of the disclosure to include relational descriptions of the clutch mechanism, the pedal assembly, and the control module relative to the invention as a whole.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8, 10, 12, 17, 19, 22, 24, 26, and 27 are objected to because of the following informalities:
In claim 1, line 2, “the bike” should be --- the exercise bike ---.
In claim 8, line 4, “in first and second rotational directions” should be --- in the first and second rotational directions ---.
In claim 10, lines 3-4, “computer programmable instructions stored thereon, when executed by the processor, perform to send” should be --- computer programmable instructions stored thereon, that when executed by the processor, perform to send ---.
In claim 12, line 2, “the bike” should be --- the exercise bike ---.
In claim 17, lines 3-4, “computer programmable instructions stored thereon, when executed by the processor, perform to send” should be --- computer programmable instructions stored thereon, that when executed by the processor, perform to send ---.
In claim 19, line 2, “the bike” should be --- the exercise bike ---.
In claim 22, lines 3-4, “computer programmable instructions stored thereon, when executed by the processor, perform to send” should be --- computer programmable instructions stored thereon, that when executed by the processor, perform to send ---.
In claim 24, each of lines 2, 18, 22, 25, 28, and 31, “the bike” should be --- the exercise bike ---.
In claim 26, lines 3-4, “computer programmable instructions stored thereon, when executed by the processor, perform to send” should be --- computer programmable instructions stored thereon, that when executed by the processor, perform to send ---.
In claim 27, line 4, “the bike” should be --- the exercise bike ---.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irving (US 2009/0048076).
Regarding claim 1, Irving discloses an exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6); and
a handlebar assembly (the steering assembly at the front of the frame 102; paragraphs 0044-0045; Figures 1, 2, and 6) coupled to the bicycle frame and including a handlebar (the handlebars 110; paragraphs 0044-0045; Figures 1, 2, and 6) and a locking mechanism (the steering or handlebar lockout mechanism comprising the “two-piece cylindrical collar at 701 configured with two bolts at 702 and 703 for attaching the two pieces together to form a solid fixed collar” around the elastomer spring 201/301, and the top and bottom plates 302, 303; Figures 7A-7C; paragraphs 0090-0095), the locking mechanism moveable between an unlocked position in which the handlebar is allowed to rotate about an axis (Figure 7B wherein the two-piece cylindrical collar at 701 is removed from around the elastomer spring 201/301; paragraph 0094; Figures 6 and 7B), and a locked position in which the handlebar is restricted from rotating about the axis (Figure 7C wherein the two-piece cylindrical collar at 701 is applied around the elastomer spring 201/301; paragraph 0095; Figure 7C).
Regarding claim 6, Irving further discloses wherein when the locking mechanism is in the unlocked position, the handlebar is rotatable between a first position in which the handlebar extends perpendicular relative to a length of the bicycle frame (the handlebar 110 directly identified with the lead line in Figure 1 extends perpendicular relative to a length of the frame 102; Figure 1) and a second position in which the handlebar extends at a non-perpendicular angle relative to the length of the bicycle frame (Figure 6), and wherein the locking mechanism includes a spring (the elastomer spring 201/301; Figures 1, 6, and 7B) coupled to the handlebar and biasing the handlebar toward the first position (“The spring like resistance effect may involve any type of spring device suitable for performing the functions of the first or second mount by permitting frame 102 to return to a neutral position.” (paragraph 0055); paragraphs 0054-0055).

Regarding claim 12, Irving discloses an exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6);
a wheel (the flywheel 108; Figures 1, 2, 6, 8A, and 8B) rotatably coupled to the bicycle frame;
a pedal assembly (“The pedal sub-assembly may include pedals 106 to provide the user a place to position her feet, a crank-arm 107 to attach the pedals 106 to a chain-ring and a bottom bracket bearing component (not shown) and may connect a first crank-arm 107A to a second crank-arm 107B component.”; paragraph 0042; Figures 1, 2, and 6) coupled to the bicycle frame and configured to rotate the wheel; and
a clutch mechanism (the reversible flywheel device 800 configured to provide the free-wheel sprocket arrangement 801 on one side and the direct-drive sprocket arrangement 805 on the other side; paragraphs 0096-0098; Figures 8A and 8B) coupled to the bicycle frame and the pedal assembly and movable between an unlocked state (the free-wheel sprocket arrangement 801; paragraphs 0096-0097; Figure 8A) in which the pedal assembly drives the wheel in a first rotational direction and rotates relative to the wheel in a second rotational direction (paragraphs 0096-0097; Figure 8A), and a locked state (the direct-drive sprocket arrangement 805; paragraphs 0096 and 0098; Figure 8B) in which the pedal assembly is rotationally fixed to the wheel to drive the wheel in the first rotational direction and the second rotational direction (paragraphs 0096 and 0098; Figure 8B); and
a handlebar assembly (the steering assembly at the front of the frame 102; paragraphs 0044-0045; Figures 1, 2, and 6) coupled to the bicycle frame and including a handlebar (the handlebars 110; paragraphs 0044-0045; Figures 1, 2, and 6) and a locking mechanism (the steering or handlebar lockout mechanism comprising the “two-piece cylindrical collar at 701 configured with two bolts at 702 and 703 for attaching the two pieces together to form a solid fixed collar” around the elastomer spring 201/301, and the top and bottom plates 302, 303; Figures 7A-7C; paragraphs 0090-0095), the locking mechanism moveable between an unlocked position in which the handlebar is allowed to rotate about an axis (Figure 7B wherein the two-piece cylindrical collar at 701 is removed from around the elastomer spring 201/301; paragraph 0094; Figures 6 and 7B), and a locked position in which the handlebar is restricted from rotating about the axis (Figure 7C wherein the two-piece cylindrical collar at 701 is applied around the elastomer spring 201/301; paragraph 0095; Figure 7C).

Regarding claim 19, Irving discloses an exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6);
a wheel (the flywheel 108; Figures 1, 2, 6, 8A, and 8B) rotatably coupled to the bicycle frame;
a pedal assembly (“The pedal sub-assembly may include pedals 106 to provide the user a place to position her feet, a crank-arm 107 to attach the pedals 106 to a chain-ring and a bottom bracket bearing component (not shown) and may connect a first crank-arm 107A to a second crank-arm 107B component.”; paragraph 0042; Figures 1, 2, and 6) coupled to the bicycle frame and configured to rotate the wheel; and
a clutch mechanism (the reversible flywheel device 800 configured to provide the free-wheel sprocket arrangement 801 on one side and the direct-drive sprocket arrangement 805 on the other side; paragraphs 0096-0098; Figures 8A and 8B) coupled to the bicycle frame and the pedal assembly and movable between an unlocked state (the free-wheel sprocket arrangement 801; paragraphs 0096-0097; Figure 8A) in which the pedal assembly drives the wheel in a first rotational direction and rotates relative to the wheel in a second rotational direction (paragraphs 0096-0097; Figure 8A), and a locked state (the direct-drive sprocket arrangement 805; paragraphs 0096 and 0098; Figure 8B) in which the pedal assembly is rotationally fixed to the wheel to drive the wheel in the first rotational direction and the second rotational direction (paragraphs 0096 and 0098; Figure 8B).

Claims 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrobel (US 2019/0178313).
Regarding claim 19, Wrobel discloses an exercise bike (the exercise bicycle 100; Figure 1; paragraph 0031) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figure 1; paragraph 0031);
a wheel (the at least one wheel 106; Figure 1; paragraph 0031) rotatably coupled to the bicycle frame;
a pedal assembly (the set of pedals 116; Figure 1; paragraph 0036) coupled to the bicycle frame and configured to rotate the wheel; and
a clutch mechanism (the hub 122 which “may be selectively movable from a freewheel behavior in an unlocked state to a direct drive behavior in a locked state to further enhance a user's experience and/or provide additional exercise options to a user” (paragraph 0037; Figure 1), which may be specifically detailed as the locking mechanism 840 (paragraphs 0078-0079; Figure 11)) coupled to the bicycle frame and the pedal assembly and movable between an unlocked state (the freewheel behavior in the unlocked state; paragraphs 0037-0038) in which the pedal assembly drives the wheel in a first rotational direction and rotates relative to the wheel in a second rotational direction (“The unlocked state may transmit an input torque from the drivetrain to a wheel in a first rotational direction and may transmit little or no torque in a second rotational direction.”; paragraph 0038), and a locked state (the direct drive behavior in the locked state; paragraphs 0037 and 0039) in which the pedal assembly is rotationally fixed to the wheel to drive the wheel in the first rotational direction and the second rotational direction (“The locked state may transmit substantially all of an input torque (less drivetrain losses and up to a tensile or other yield strength of the components) in the first rotational direction and in the second rotational direction.”; paragraph 0039).
Regarding claim 20, Wrobel further discloses a control module (the computing device 114; Figure 1; paragraphs 0033 and 0078) in communication with the clutch mechanism (the computing device 114 is in communication with the electric motor 872 of the locking mechanism 840 via the communication cable 876; paragraph 0078; Figure 11) and configured to move the clutch mechanism between the locked and unlocked states (“The electric motor 872 may be controlled by a computing device […]” and “FIG. 11 is a side cross-sectional view of an embodiment of a locking mechanism 840 with an electric motor 872 that moves the locking mechanism between the locked state and the unlocked state.”; paragraph 0078; Figure 11).
Regarding claim 21, Wrobel further discloses wherein the clutch mechanism includes an actuator (the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) in communication with the control module (via the communication cable 876; paragraph 0078; Figure 11), and wherein the control module is configured to operate the actuator between a first state to move the clutch mechanism to the unlocked state (the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are uncoupled from the wheel member 842; paragraphs 0078-0079; Figure 11) and a second state to move the clutch mechanism to the locked state (the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 toward the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are coupled to the wheel member 842; paragraphs 0078-0079; Figure 11).
Regarding claim 22, Wrobel further discloses wherein the control module includes:
a processor (“The electric motor 872 may be controlled by a computing device” (paragraph 0078; emphasis added), wherein “a computing device” may be the computing device 114; paragraph 0078); and
a storage medium having computer programmable instructions stored thereon, when executed by the processor, perform to send one or more signals (“The electric motor 872 may be controlled by a computing device that is also in communication with one or more sensors.  The state of the locking mechanism 840 may, therefore, be only changeable when the computing device receives information from the sensors that confirm the wheel 806 is stationary or below a threshold rotational velocity, or when the sensors confirm the user is not applying a torque to the drive member 844.  For example, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 are stationary.  In other examples, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 have equal rotational velocities.”; paragraph 0078) to an actuator (the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) to operate the actuator between a first state in which the clutch mechanism is moved to the unlocked state (movement of the one or more extensions 874 in the axial direction 846 away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are uncoupled from the wheel member 842; paragraphs 0078-0079; Figure 11), and a second state in which the clutch mechanism is moved to the locked state (movement of the one or more extensions 874 in the axial direction 846 toward the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are coupled to the wheel member 842; paragraphs 0078-0079; Figure 11).
Regarding claim 23, Wrobel further discloses a user interface (the one or more displays 112; Figure 1; paragraph 0033) in data communication with the control module (Figure 1; paragraph 0033), and wherein the user interface is able to receive an input command and send one or more signals to the control module to move the clutch mechanism between the locked and unlocked states (“The exercise bicycle 100 may have a computing device 114 in data communication with one or more components of the exercise bicycle 100.  For example, the computing device 114 may allow the exercise bicycle 100 to collect information from the drivetrain 104 and display such information in real-time.  In other examples, the computing device 114 may send a command to activate one or more components of the frame 102 and/or drivetrain 104 to alter the behavior of the exercise bicycle 100” (paragraph 0033).  “In some embodiments, the drivetrain 104 may be in data communication with the display 112 such that the drivetrain 104 may change in response” (paragraph 0034).  According to paragraphs 0078-0079 and Figure 11, the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 toward or away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are respectively coupled to the wheel member 842 (i.e. the locked state) or uncoupled from the wheel member 842 (i.e. the unlocked state).  Therefore, the display 112 is capable of receiving an input command and sending one or more signals to the control module (the computing device 114) to move the clutch mechanism (the locking mechanism 840) between the locked and unlocked states.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 10-18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel (US 2019/0178313) in view of Irving (US 2009/0048076), and further in view of Mori (US 2018/0362105).
Regarding claim 1, Wrobel discloses an exercise bike (the exercise bicycle 100; Figure 1; paragraph 0031) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figure 1; paragraph 0031); and
a handlebar assembly (the handlebar assembly 110; Figure 1) coupled to the bicycle frame and including a handlebar (each of the two handlebars of the handlebar assembly 110; Figure 1).
However, Wrobel fails to disclose: the handlebar rotatable about an axis.
Irving teaches an analogous exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6); and
a handlebar assembly (the steering assembly at the front of the frame 102; paragraphs 0044-0045; Figures 1, 2, and 6) coupled to the bicycle frame and including a handlebar (the handlebars 110; paragraphs 0044-0045; Figures 1, 2, and 6) rotatable about an axis (the handlebars 110 are rotatable about the longitudinal axis of the stem 111 and the steering-connector tube 128 in the clockwise direction shown by arrow 601 and the counterclockwise direction opposite to the arrow 601; Figure 6; paragraph 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention such that the handlebar is rotatable about an axis, as taught by Irving, in order to more closely simulate steering a non-stationary bicycle (Irving: Figure 6; paragraphs 0083-0085).
In an alternative interpretation (refer to the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Irving, see above), Wrobel in view of Irving teaches the invention as substantially claimed, see above, but is silent as to: the handlebar assembly including a locking mechanism moveable between an unlocked position in which the handlebar is allowed to rotate about the axis, and a locked position in which the handlebar is restricted from rotating about the axis.
Mori teaches an analogous exercise bike (the bicycle 1; Figure 1) comprising a handlebar assembly (the handlebars 5 together with the handlebar locking device 20; Figure 1; paragraphs 0041-0043) including a locking mechanism (the handlebar locking device 20; Figure 1; paragraphs 0041-0043) moveable between an unlocked position (the unlock state; Figure 11) in which a handlebar (the handlebars 5; Figure 1; paragraphs 0041-0043) is allowed to rotate about an axis (“the steering column (axis) 11a which rotates along with the handlebar 5”; paragraph 0047; Figures 1 and 11), and a locked position (the lock state; Figure 12)  in which the handlebar is restricted from rotating about the axis (“The handlebar locking device 20 locks the handlebar 5 by restricting the rotation of the handlebar 5 through engaging a tip part of the lock pin with an engagement hole (engaging section) in the steering column (axis) 11a which rotates along with the handlebar 5.”; paragraphs 0047 and 0085-0086; Figures 1, 9, 10, and 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention modified in view of Irving to include a locking mechanism, as taught by Mori, in order to enable the user to selectively operate the exercise bike in accordance with a stationary exercise bike or to simulate steering a non-stationary bicycle (Irving: paragraph 0032) for the advantage of selectively involving more or less muscular involvement of the user’s upper extremities during exercise with the exercise bike.
Regarding claim 2, in the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches a control module (Mori: the control unit 60; Figures 3-5, 8, 11, 12, and 15; paragraphs 0050-0053) in communication with the locking mechanism and configured to move the locking mechanism between the locked and unlocked positions (Mori: paragraphs 0050-0053; Figures 11 and 12).
Regarding claim 5, in the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein the control module is configured to move the locking mechanism to the locked position in response to a first input signal (Mori: “In a case where the control unit 60 receives a signal instructing locking or unlocking of the handlebar 5, the control unit 60 controls the movement of the slider 42 of the drive unit 40.”; paragraph 0053; emphasis added) to operate the exercise bike in a first mode (Mori: the handlebar 5 locked in a turned position; Figure 10; paragraphs 0085-0086), and is configured to move the locking mechanism to the unlocked position in response to a second input signal (Mori: “In a case where the control unit 60 receives a signal instructing locking or unlocking of the handlebar 5, the control unit 60 controls the movement of the slider 42 of the drive unit 40.”; paragraph 0053; emphasis added) to operate the exercise bike in a second mode (Mori: the handlebar 5 unlocked and free to turn; Figure 1; paragraph 0015).
Regarding claim 10, in the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein the control module includes:
a processor (Mori: the control section 100; Figure 15; paragraph 0109); and
a storage medium having computer programmable instructions stored thereon, when executed by the processor, perform to send a signal to an actuator to operate the actuator between a first state in which rotation of the handlebar about the axis is restricted, and a second state in which rotation of the handlebar about the axis is allowed (Mori: “The communication section 101 transmits, to the control section 100, a lock instruction or an unlock instruction supplied from the user interface 8” (Mori: paragraph 0110).  “The control section 100 controls forward and backward driving of the motor 51 and ON/OFF of the forward and backward driving” (Mori: paragraph 0109).  “In a case of transition from the unlock state to a lock state, the drive unit 40 drives the motor 51 to rotate forwards” (Mori: paragraph 0091; Figure 11).  “Meanwhile, for the purpose of transitioning from a lock state to an unlock state, the drive unit 40 drives the motor 51 to rotate backwards” (Mori: paragraph 0100; Figure 12).).
Regarding claim 11, in the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches a user interface (Mori: the user interface 8; Figure 15; paragraph 0110) in data communication with the control module (Mori: the user interface 8 is in data communication with the control unit 60 via the communication section 101 of the control unit 60; Figure 15; paragraph 0110), and wherein the user interface is able to39Attorney Docket No. 15989-000007-US receive an input command and send a signal to the control module to move the locking mechanism between the locked and unlocked positions (Mori: “The communication section 101 transmits, to the control section 100, a lock instruction or an unlock instruction supplied from the user interface 8.”; paragraph 0110).

Regarding claim 12, Wrobel discloses an exercise bike (the exercise bicycle 100; Figure 1; paragraph 0031) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figure 1; paragraph 0031);
a wheel (the at least one wheel 106; Figure 1; paragraph 0031) rotatably coupled to the bicycle frame;
a pedal assembly (the set of pedals 116; Figure 1; paragraph 0036) coupled to the bicycle frame and configured to rotate the wheel; and
a clutch mechanism (the hub 122 which “may be selectively movable from a freewheel behavior in an unlocked state to a direct drive behavior in a locked state to further enhance a user's experience and/or provide additional exercise options to a user” (paragraph 0037; Figure 1), which may be specifically detailed as the locking mechanism 840 (paragraphs 0078-0079; Figure 11)) coupled to the bicycle frame and the pedal assembly and movable between an unlocked state (the freewheel behavior in the unlocked state; paragraphs 0037-0038) in which the pedal assembly drives the wheel in a first rotational direction and rotates relative to the wheel in a second rotational direction (“The unlocked state may transmit an input torque from the drivetrain to a wheel in a first rotational direction and may transmit little or no torque in a second rotational direction.”; paragraph 0038), and a locked state (the direct drive behavior in the locked state; paragraphs 0037 and 0039) in which the pedal assembly is rotationally fixed to the wheel to drive the wheel in the first rotational direction and the second rotational direction (“The locked state may transmit substantially all of an input torque (less drivetrain losses and up to a tensile or other yield strength of the components) in the first rotational direction and in the second rotational direction.”; paragraph 0039); and
a handlebar assembly (the handlebar assembly 110; Figure 1) coupled to the bicycle frame and including a handlebar (each of the two handlebars of the handlebar assembly 110; Figure 1).
However, Wrobel fails to disclose: the handlebar rotatable about an axis.
Irving teaches an analogous exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6); and
a handlebar assembly (the steering assembly at the front of the frame 102; paragraphs 0044-0045; Figures 1, 2, and 6) coupled to the bicycle frame and including a handlebar (the handlebars 110; paragraphs 0044-0045; Figures 1, 2, and 6) rotatable about an axis (the handlebars 110 are rotatable about the longitudinal axis of the stem 111 and the steering-connector tube 128 in the clockwise direction shown by arrow 601 and the counterclockwise direction opposite to the arrow 601; Figure 6; paragraph 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention such that the handlebar is rotatable about an axis, as taught by Irving, in order to more closely simulate steering a non-stationary bicycle (Irving: Figure 6; paragraphs 0083-0085).
In an alternative interpretation (refer to the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Irving, see above), Wrobel in view of Irving teaches the invention as substantially claimed, see above, but is silent as to: the handlebar assembly including a locking mechanism moveable between an unlocked position in which the handlebar is allowed to rotate about the axis, and a locked position in which the handlebar is restricted from rotating about the axis.
Mori teaches an analogous exercise bike (the bicycle 1; Figure 1) comprising a handlebar assembly (the handlebars 5 together with the handlebar locking device 20; Figure 1; paragraphs 0041-0043) including a locking mechanism (the handlebar locking device 20; Figure 1; paragraphs 0041-0043) moveable between an unlocked position (the unlock state; Figure 11) in which a handlebar (the handlebars 5; Figure 1; paragraphs 0041-0043) is allowed to rotate about an axis (“the steering column (axis) 11a which rotates along with the handlebar 5”; paragraph 0047; Figures 1 and 11), and a locked position (the lock state; Figure 12)  in which the handlebar is restricted from rotating about the axis (“The handlebar locking device 20 locks the handlebar 5 by restricting the rotation of the handlebar 5 through engaging a tip part of the lock pin with an engagement hole (engaging section) in the steering column (axis) 11a which rotates along with the handlebar 5.”; paragraphs 0047 and 0085-0086; Figures 1, 9, 10, and 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention modified in view of Irving to include a locking mechanism, as taught by Mori, in order to enable the user to selectively operate the exercise bike in accordance with a stationary exercise bike or to simulate steering a non-stationary bicycle (Irving: paragraph 0032) for the advantage of selectively involving more or less muscular involvement of the user’s upper extremities during exercise with the exercise bike.
Regarding claim 13, Wrobel further discloses a control module (the computing device 114; Figure 1; paragraphs 0033 and 0078) in communication with the clutch mechanism (the computing device 114 is in communication with the electric motor 872 of the locking mechanism 840 via the communication cable 876; paragraph 0078; Figure 11) and configured to move the clutch mechanism between the locked and unlocked states (“The electric motor 872 may be controlled by a computing device […]” and “FIG. 11 is a side cross-sectional view of an embodiment of a locking mechanism 840 with an electric motor 872 that moves the locking mechanism between the locked state and the unlocked state.”; paragraph 0078; Figure 11).
Regarding claim 14, in the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein the control module (Mori: the control unit 60; Figures 3-5, 8, 11, 12, and 15; paragraphs 0050-0053) is in communication with the locking mechanism and configured to move the locking mechanism between the locked and unlocked positions (Mori: paragraphs 0050-0053; Figures 11 and 12).
Regarding claim 15, Wrobel further discloses wherein the clutch mechanism includes an actuator (the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) in communication with the control module (via the communication cable 876; paragraph 0078; Figure 11), and wherein the control module is configured to operate the actuator between a first state to move the clutch mechanism to the unlocked state (the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are uncoupled from the wheel member 842; paragraphs 0078-0079; Figure 11) and a second state to move the clutch mechanism to the locked state (the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 toward the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are coupled to the wheel member 842; paragraphs 0078-0079; Figure 11).
Regarding claim 16, Wrobel further discloses wherein the actuator is a solenoid (the electric motor 872 of the locking mechanism 840 (paragraphs 0078-0079; Figure 11) which may include a linear magnet (paragraph 0067)).
Regarding claim 17, Wrobel further discloses wherein the control module includes:
a processor (“The electric motor 872 may be controlled by a computing device” (paragraph 0078; emphasis added), wherein “a computing device” may be the computing device 114; paragraph 0078); and
a storage medium having computer programmable instructions stored thereon, when executed by the processor, perform to send one or more signals (“The electric motor 872 may be controlled by a computing device that is also in communication with one or more sensors.  The state of the locking mechanism 840 may, therefore, be only changeable when the computing device receives information from the sensors that confirm the wheel 806 is stationary or below a threshold rotational velocity, or when the sensors confirm the user is not applying a torque to the drive member 844.  For example, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 are stationary.  In other examples, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 have equal rotational velocities.”; paragraph 0078) to an actuator (the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) to operate the actuator between a first state in which the clutch mechanism is moved to the unlocked state (movement of the one or more extensions 874 in the axial direction 846 away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are uncoupled from the wheel member 842; paragraphs 0078-0079; Figure 11), and a second state in which the clutch mechanism is moved to the locked state (movement of the one or more extensions 874 in the axial direction 846 toward the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are coupled to the wheel member 842; paragraphs 0078-0079; Figure 11).
Regarding claim 18, Wrobel further discloses a user interface (the one or more displays 112; Figure 1; paragraph 0033) in data communication with the control module (Figure 1; paragraph 0033), and wherein the user interface is able to receive an input command and send one or more signals to the control module to move the clutch mechanism between the locked and unlocked states (“The exercise bicycle 100 may have a computing device 114 in data communication with one or more components of the exercise bicycle 100.  For example, the computing device 114 may allow the exercise bicycle 100 to collect information from the drivetrain 104 and display such information in real-time.  In other examples, the computing device 114 may send a command to activate one or more components of the frame 102 and/or drivetrain 104 to alter the behavior of the exercise bicycle 100” (paragraph 0033).  “In some embodiments, the drivetrain 104 may be in data communication with the display 112 such that the drivetrain 104 may change in response” (paragraph 0034).  According to paragraphs 0078-0079 and Figure 11, the computing device 114 operates the electric motor 872 via the communication cable 876 to move the one or more extensions 874 in the axial direction 846 toward or away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are respectively coupled to the wheel member 842 (i.e. the locked state) or uncoupled from the wheel member 842 (i.e. the unlocked state).  Therefore, the display 112 is capable of receiving an input command and sending one or more signals to the control module (the computing device 114) to move the clutch mechanism (the locking mechanism 840) between the locked and unlocked states.).

Regarding claim 24, Wrobel discloses an exercise bike operable while remaining stationary on a support surface, the bike comprising:
exercise bike (the exercise bicycle 100; Figure 1; paragraph 0031) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figure 1; paragraph 0031);
a wheel (the at least one wheel 106; Figure 1; paragraph 0031) rotatably coupled to the bicycle frame;
a pedal assembly (the set of pedals 116; Figure 1; paragraph 0036) coupled to the bicycle frame and configured to rotate the wheel;
a clutch mechanism (the hub 122 which “may be selectively movable from a freewheel behavior in an unlocked state to a direct drive behavior in a locked state to further enhance a user's experience and/or provide additional exercise options to a user” (paragraph 0037; Figure 1), which may be specifically detailed as the locking mechanism 840 (paragraphs 0078-0079; Figure 11)) coupled to the bicycle frame and movable between an unlocked state (the freewheel behavior in the unlocked state; paragraphs 0037-0038) in which the clutch mechanism is disengaged from the wheel to allow the wheel to rotate relative to the pedal assembly (“The unlocked state may transmit an input torque from the drivetrain to a wheel in a first rotational direction and may transmit little or no torque in a second rotational direction.”; paragraph 0038), and a locked state (the direct drive behavior in the locked state; paragraphs 0037 and 0039) in which the clutch mechanism is engaged with the wheel to rotationally fix the wheel to the pedal assembly (“The locked state may transmit substantially all of an input torque (less drivetrain losses and up to a tensile or other yield strength of the components) in the first rotational direction and in the second rotational direction.”; paragraph 0039);
a handlebar assembly (the handlebar assembly 110; Figure 1) coupled to the bicycle frame and including a handlebar (each of the two handlebars of the handlebar assembly 110; Figure 1); and
a control module (the computing device 114; Figure 1; paragraphs 0033 and 0078) in communication with the clutch mechanism (the computing device 114 is in communication with the electric motor 872 of the locking mechanism 840 via the communication cable 876; paragraph 0078; Figure 11) and configured to move the clutch mechanism between the locked and unlocked states (“The electric motor 872 may be controlled by a computing device […]” and “FIG. 11 is a side cross-sectional view of an embodiment of a locking mechanism 840 with an electric motor 872 that moves the locking mechanism between the locked state and the unlocked state.”; paragraph 0078; Figure 11).
However, Wrobel fails to disclose: the handlebar rotatable about an axis.
Irving teaches an analogous exercise bike (the bicycling exercise apparatus 100; Figures 1, 2, and 6) operable while remaining stationary on a support surface, the bike comprising:
a bicycle frame (the frame 102; Figures 1, 2, and 6); and
a handlebar assembly (the steering assembly at the front of the frame 102; paragraphs 0044-0045; Figures 1, 2, and 6) coupled to the bicycle frame and including a handlebar (the handlebars 110; paragraphs 0044-0045; Figures 1, 2, and 6) rotatable about an axis (the handlebars 110 are rotatable about the longitudinal axis of the stem 111 and the steering-connector tube 128 in the clockwise direction shown by arrow 601 and the counterclockwise direction opposite to the arrow 601; Figure 6; paragraph 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention such that the handlebar is rotatable about an axis, as taught by Irving, in order to more closely simulate steering a non-stationary bicycle (Irving: Figure 6; paragraphs 0083-0085).
In an alternative interpretation (refer to the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Irving, see above), Wrobel in view of Irving teaches the invention as substantially claimed, see above, but is silent as to: the handlebar assembly including a locking mechanism moveable between an unlocked position in which the handlebar is allowed to rotate about the axis, and a locked position in which the handlebar is restricted from rotating about the axis.
Mori teaches an analogous exercise bike (the bicycle 1; Figure 1) comprising a handlebar assembly (the handlebars 5 together with the handlebar locking device 20; Figure 1; paragraphs 0041-0043) including a locking mechanism (the handlebar locking device 20; Figure 1; paragraphs 0041-0043) moveable between an unlocked position (the unlock state; Figure 11) in which a handlebar (the handlebars 5; Figure 1; paragraphs 0041-0043) is allowed to rotate about an axis (“the steering column (axis) 11a which rotates along with the handlebar 5”; paragraph 0047; Figures 1 and 11), and a locked position (the lock state; Figure 12)  in which the handlebar is restricted from rotating about the axis (“The handlebar locking device 20 locks the handlebar 5 by restricting the rotation of the handlebar 5 through engaging a tip part of the lock pin with an engagement hole (engaging section) in the steering column (axis) 11a which rotates along with the handlebar 5.”; paragraphs 0047 and 0085-0086; Figures 1, 9, 10, and 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handlebar assembly of Wrobel’s invention modified in view of Irving to include a locking mechanism, as taught by Mori, in order to enable the user to selectively operate the exercise bike in accordance with a stationary exercise bike or to simulate steering a non-stationary bicycle (Irving: paragraph 0032) for the advantage of selectively involving more or less muscular involvement of the user’s upper extremities during exercise with the exercise bike.
In the alternative interpretation, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein a control module (Mori: the control unit 60; Figures 3-5, 8, 11, 12, and 15; paragraphs 0050-0053) is capable of being in communication with the locking mechanism and configured to move the handlebar assembly between the locked and unlocked positions (Mori: paragraphs 0050-0053; Figures 11 and 12).
In addition, Irving teaches that a stationary exercise bike (Irving: the bicycling exercise apparatus 100; Figures 1, 2, and 6) is capable of comprising both the claimed locking mechanism (Irving: the steering or handlebar lockout mechanism comprising the “two-piece cylindrical collar at 701 configured with two bolts at 702 and 703 for attaching the two pieces together to form a solid fixed collar” around the elastomer spring 201/301, and the top and bottom plates 302, 303; Figures 7A-7C; paragraphs 0090-0095) and the claimed clutch mechanism (Irving: the reversible flywheel device 800 configured to provide the free-wheel sprocket arrangement 801 on one side and the direct-drive sprocket arrangement 805 on the other side; paragraphs 0096-0098; Figures 8A and 8B).
A person having ordinary skill in the art would recognize that a single control module is capable of controlling the respective locking and unlocking functionalities of both the claimed locking mechanism and the claimed clutch mechanism, especially since Irving teaches the stationary exercise bike comprising both the claimed locking mechanism and the claimed clutch mechanism.
Accordingly, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches the control module (Wrobel: the computing device 114; Mori: the control unit 60) in communication with the clutch mechanism and the handlebar assembly and configured to operate the bike in a first mode (see below), a second mode (see below), a third mode (see below) and a fourth mode (see below),
wherein the control module is configured to move the handlebar assembly to the locked position (Mori: Figure 12) and move the clutch mechanism to the locked state (Wrobel: the direct drive behavior in the locked state; paragraphs 0037 and 0039) to operate the bike in the first mode,
wherein the control module is configured to move the handlebar assembly to the unlocked position (Mori: Figure 11) and move the clutch mechanism to the unlocked state (Wrobel: the freewheel behavior in the unlocked state; paragraphs 0037-0038) to operate the bike in the second mode,
wherein the control module is configured to move the handlebar assembly to the locked position (Mori: Figure 12) and move the clutch mechanism to the unlocked state (Wrobel: the freewheel behavior in the unlocked state; paragraphs 0037-0038) to operate the bike in the third mode, and
wherein the control module is configured to move the handlebar assembly to the unlocked position (Mori: Figure 11) and move the clutch mechanism to the locked state (Wrobel: the direct drive behavior in the locked state; paragraphs 0037 and 0039) to operate the bike in the fourth mode.
Regarding claim 25, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein the clutch mechanism includes a first actuator (Wrobel: the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) and the handlebar assembly includes a second actuator (Mori: the lock pin 31 together with the lock pin drive mechanism which comprises the lock pin unit 30 and the drive unit 40; paragraph 0052; Figures 11, 12, and 15), and wherein the first and second actuators are in communication with the control module (Wrobel: via the communication cable 876 (paragraph 0078; Figure 11); Mori: (paragraphs 0050-0053; Figures 11, 12, and 15).
Regarding claim 26, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches wherein the control module includes:
a processor ((Wrobel: “The electric motor 872 may be controlled by a computing device” (paragraph 0078; emphasis added), wherein “a computing device” may be the computing device 114; paragraph 0078); (Mori: the control section 100; Figure 15; paragraph 0109); and
a storage medium having computer programmable instructions stored thereon, when executed by the processor, perform to send one or more signals ((Wrobel: “The electric motor 872 may be controlled by a computing device that is also in communication with one or more sensors.  The state of the locking mechanism 840 may, therefore, be only changeable when the computing device receives information from the sensors that confirm the wheel 806 is stationary or below a threshold rotational velocity, or when the sensors confirm the user is not applying a torque to the drive member 844.  For example, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 are stationary.  In other examples, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 have equal rotational velocities.”; paragraph 0078); (Mori: (“The electric motor 872 may be controlled by a computing device that is also in communication with one or more sensors.  The state of the locking mechanism 840 may, therefore, be only changeable when the computing device receives information from the sensors that confirm the wheel 806 is stationary or below a threshold rotational velocity, or when the sensors confirm the user is not applying a torque to the drive member 844.  For example, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 are stationary.  In other examples, the computing device may send a command to the electric motor 872 to actuate the locking mechanism 840 when both the drive member 844 and the wheel member 842 have equal rotational velocities.”; paragraph 0078)) to at least one of the first (Wrobel: the electric motor 872 which may move the one or more extensions 874 in the axial direction 846; paragraphs 0078-0079; Figure 11) and second actuators (Mori: the lock pin 31 together with the lock pin drive mechanism which comprises the lock pin unit 30 and the drive unit 40; paragraph 0052; Figures 11, 12, and 15) to operate the at least one of the first and second actuators between an ON state and an OFF state ((Wrobel: movement of the one or more extensions 874 in the axial direction 846 toward or away from the outer surface 878 of the wheel member 842 such that the one or more extensions 874 are respectively coupled to the wheel member 842 (i.e. the locked state) or uncoupled from the wheel member 842 (i.e. the unlocked state); paragraphs 0078-0079; Figure 11); (Mori: “The communication section 101 transmits, to the control section 100, a lock instruction or an unlock instruction supplied from the user interface 8” (Mori: paragraph 0110).  “The control section 100 controls forward and backward driving of the motor 51 and ON/OFF of the forward and backward driving” (Mori: paragraph 0109).  “In a case of transition from the unlock state to a lock state, the drive unit 40 drives the motor 51 to rotate forwards” (Mori: paragraph 0091; Figure 11).  “Meanwhile, for the purpose of transitioning from a lock state to an unlock state, the drive unit 40 drives the motor 51 to rotate backwards” (Mori: paragraph 0100; Figure 12))).
Regarding claim 27, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches a user interface in data communication with the control module, and wherein the user interface is able to receive an input command and send one or more signals to the control module to operate the bike in one of the first, second, third and fourth modes ((Wrobel: refer to the 35 U.S.C. § 103 rejection of claim 18, see above; the teachings of Mori: refer to the 35 U.S.C. § 103 rejection of claim 11, see above); Accordingly, Wrobel in view of Irving, and further in view of Mori, teaches the invention as substantially claimed, see above, and further teaches operation of the bike in one of the first, second, third, and fourth modes is capable of being performed as claimed.).

Allowable Subject Matter
Claims 3, 4, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Wrobel (US 2019/0178313) in view of Irving (US 2009/0048076), and further in view of Mori (US 2018/0362105)) fails to teach or render obvious an exercise bike in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the control module is configured to operate the actuator between a first state in which the locking tabs (i.e. plural) are engaged with the locking plate to restrict rotation of the handlebar about the axis, and a second state in which37Attorney Docket No. 15989-000007-US the locking tabs (i.e. plural) are disengaged from the locking plate to allow rotation of the handlebar about the axis (claim 3); and
wherein the locking mechanism includes a housing coupled to the bicycle frame and a locking plate partially disposed within the housing and rotationally fixed to the handlebar, and wherein the locking plate is configured to contact the housing to limit rotation of the handlebar in first and second rotational directions when the locking mechanism is in the unlocked position (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784